UNITED STATES DISTRICT COURT                                              FEB 0 8 2019        J
WESTERN DISTRICT OF NEW YORK

                                                                              DISTR10.5^^
Pictometry International Corp.

                           Plaintiff,                     ORDER


       V.                                                 6:18-CV-6487(EAW)(JWF)

Air America Flight Center LLC,

                            Defendant.



Air America Flight Center, LLC,

                           Plaintiff,

       V.                                                6:18-CV-6637(EAW)

Eagle View Technologies, Inc., Sandhills
Aviation LLC, and Steven W. Sherwood,

                            Defendants.



       WHEREAS, the above-captioned actions (the "Actions") are pending before the

Court and involve common questions of law and fact, as well as a common party (Air

America Flight Center, LLC);

       WHEREAS,the parties to the Actions have agreed to consolidation of the Actions

pursuant to Federal Rule of Civil Procedure 42;

       WHEREAS, such agreement to consolidation is made without prejudice to or im

pact upon the pending motions to dismiss that have been filed by plaintiff and counterclaim

defendant Pictometry International Corp., and by Eagle View Technologies, Inc., Sandhills



                                           - I-
Aviation LLC, and Steven W. Sherwood, which upon consolidation would become third-

party defendants in what will be identified as the Third-Party Action; and

       WHEREAS,the parties have submitted a stipulation with respect to the above-ref

erenced terms of consolidation (18-CV-6487, Dkt. 68; 18-CV-6637, Dkt. 25),

       NOW, THEREFORE, the Court hereby orders, that the Actions are consolidated

pursuant to Federal Rule of Civil Procedure 42(a)(2). It is further

       ORDERED that the caption ofthe consolidated action will be deemed to have been

amended to reflect the relative positions ofthe parties, in the following manner:

UNITED STATES DISTRICT COURT
WESTERN DISTRICT OF NEW YORK



Pictometry International Corp.

                            Plaintiff,

       V.                                                 6:18-CV-6487(EAW)(JWF)

Air America Flight Center LLC,

                            Defendant.



Air America Flight Center, LLC,

                            Third-Party Plaintiff,

       V.



Eagle View Technologies, Inc., Sandhills
Aviation LLC,and Steven W. Sherwood,

                            Third-Party Defendants.
      The Clerk of Court is hereby direeted to consolidate the Actions under case number

18-CV-6487. All further filings shall be made under case number 18-CV-6487. The Clerk

of Court shall administratively terminate ease number 18-CV-6637.

      SO ORDERED.




                                                ELIZA^TH AfWOI
                                                Unite<istates District Judge
Dated: February 8, 2019
       Rochester, New York




                                           3-
